1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     MATTHEW HOUSTON,                                        Case No. 2:19-cv-01472-APG-DJA
4                                              Plaintiff                     ORDER
5            v.
6     STATE OF NEVADA,
7                                          Defendant
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has filed an application to proceed in forma pauperis and has submitted a

12   motion for preliminary injunction/TRO.         (ECF Nos. 1, 1-1). Plaintiff has not filed a

13   complaint in this matter.

14          Pursuant to Federal Rule of Civil Procedure 3, “[a] civil action is commenced by

15   filing a complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff

16   thirty (30) days from the date of this order to submit a complaint to this Court.

17          Additionally, Plaintiff’s application to proceed in forma pauperis is incomplete.

18   Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

19   application to proceed in forma pauperis and attach both an inmate account statement

20   for the past six months and a properly executed financial certificate. Plaintiff has not

21   submitted a properly executed financial certificate or an inmate account statement. (See

22   ECF No. 1). As such, the in forma pauperis application is denied without prejudice.

23   Plaintiff will be granted an opportunity to cure the deficiencies of his application to proceed

24   in forma pauperis, or in the alternative, pay the full filing fee for this action.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to

27   this Court within thirty (30) days from the date of this order.

28          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
1    approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
2    Clerk of the Court will also send Plaintiff a copy of his motion for preliminary
3    injunction/TRO (ECF No. 1-1).
4           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
5    (ECF No. 1) is DENIED without prejudice to file a new application.
6           IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
7    approved form application to proceed in forma pauperis by a prisoner, as well as the
8    document entitled information and instructions for filing an in forma pauperis application.
9           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
10   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
11   the correct form with complete financial attachments in compliance with 28 U.S.C. §
12   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
13   fee and the $50 administrative fee).
14          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
15   dismissal of this action may result.
16
17          DATED THIS 26th day of August 2019.
18
19                                              DANIEL J. ALBREGTS
                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                  -2-
